Attachment to Advisory Action

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

	Applicants’ amendment filed on 1/7/2022 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.
	
	With respect to new issues, the scope of claim 1 has been narrowed to recite Formula 20-2. It is the Examiner’s position that this is a new issue since and therefore, the amendment would require further consideration and/or search.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767